UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7420



JAMES A. BUTLER,

                                               Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF
PRISONS,

                                              Defendants - Appellees.



                             No. 03-7421



JAMES A. BUTLER,

                                               Plaintiff - Appellant,

          versus


WARDEN SHEARIN; T. HART; JOHN DOE; EDUCATION
DEPARTMENT,

                                              Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, Senior District
Judge. (CA-03-708-WMN; CA-03-1798)


Submitted:   July 21, 2004                 Decided:   January 28, 2005
Before WIDENER, WILLIAMS, and KING, Circuit Judges.


No. 03-7420, dismissed; No. 03-7421, affirmed by unpublished per
curiam opinion.


James A. Butler, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Baltimore, Maryland; Matthew Wayne Mellady, UNITED
STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          James A. Butler appeals from the denial of his motion to

stay (No. 03-7420) and the imposition of a pre-filing injunction

(No. 03-7421).     We affirm.

          On June 18, 2003, James A. Butler filed a complaint

seeking injunctive relief requiring an adequate law library in his

prison.      On   June   25,   the   district   court   entered   an   order

sanctioning Butler for filing “vexatious” litigation and limiting

the number of cases Butler may have pending on the active docket.

Butler appealed.     After a close review of the record, we find no

reversible error.    The district court did not abuse its discretion

in entering the pre-filing injunction.          See Graham v. Riddle, 554

F.2d 133, 134-35 (4th Cir. 1977).        Thus, we affirm.

          At the time of the entry of the pre-filing injunction,

one of Butler’s pending cases was Butler v. United States, No.

CA-03-708.    On July 16, 2004, Butler filed a motion seeking to

place the case on inactive status, in order to elevate another of

his cases to the active docket.          The district court found that

Butler failed to show sufficient cause for the relief he sought and

denied the motion.       Butler appealed.    We find that this order was

a non-final, interlocutory order.        See Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).          Accordingly, we dismiss

the appeal for lack of jurisdiction.




                                     - 3 -
            In sum, we affirm the order in No. 03-7421 and dismiss

the appeal in No. 03-7420.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                 No. 03-7420, DISMISSED;
                                                   No. 03-7421, AFFIRMED




                                   - 4 -